Filed 10/6/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 THE PEOPLE,                              B309052

         Plaintiff and Respondent,        (Los Angeles County
                                          Super. Ct. No. MA078019)
         v.

 GABRIEL FRIAS,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, David E. Hizami, Judge. Affirmed.
      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Heidi Salerno, Deputy Attorney General,
for Plaintiff and Respondent.
                       ____________________
       After Gabriel Frias stole and damaged a 2001 Chevrolet
Tahoe, the trial court ordered restitution for the owner to fix it.
The court figured the sum using the cost of original parts, not
aftermarket parts. We affirm.
        Frias pleaded no contest to stealing the Tahoe. The Tahoe
had 200,000 miles on it and had no dents, scratches, or damage
before the theft. Afterwards, there was damage to the bumper,
side, grille, and to other parts of the car.
       A shop estimated repair at $8,385.04. Frias opposed this
estimate and proposed $7,025.21, which was a later estimate
from the same shop, but without using original General Motors
parts. The shop owner said his estimates depended on whether
they are for insurance companies, which demand original
manufacturer parts. The shop did not calculate other estimates
on this basis. The second estimate was for $7,025.21. The
$1,359.83 difference from $8,385.04 apparently stemmed from
the lower cost of aftermarket parts. The record does not explain
who manufactured the aftermarket parts, whether they had a
warranty, or anything about them. The court ordered restitution
on the basis of the original estimate: the $8,385.04 sum.
       Frias appeals, claiming the court abused its discretion by
accepting the $8,385.04 estimate. This argument is incorrect.
       The California Constitution requires courts to order
restitution when a crime victim suffers a loss. (Cal. Const., art. I,
§ 28, subd. (b)(13)(B).) Statutory provisions say restitution is to
be based on the amount of loss the victim claims and should
“fully reimburse” the victim for every economic loss the
defendant’s criminal conduct caused. (Pen. Code, § 1202.4, subd.
(f).) In keeping with the framers’ unequivocal intent, courts




                                  2
broadly and liberally construe these statutory provisions in
victims’ favor. (People v. Stanley (2012) 54 Cal.4th 734, 737.)
       The trial court had discretion to determine the owner was
entitled to original manufacturer parts rather than aftermarket
parts. It was Frias’s burden to show otherwise. Frias, for
instance, could have offered evidence the damaged parts
themselves had not been original, but were aftermarket. (Cf.
People v. Grandpierre (2021) 66 Cal.App.5th 111, 115 [defendants
have the burden of disproving the victim’s claim of loss].) There
was no evidence like that.
       Frias’s counsel suggested there might be zero quality
difference between original and aftermarket parts, but the court
was free to reject this claim, which no evidence supported. The
court could presume that aftermarket parts can vary in quality
and that, commonly, you get what you pay for. (Cf. Bus. & Prof.
Code, § 9884.9, subd. (c) [requiring repair estimates to disclose
whether replacement parts will be original or aftermarket].)
                           DISPOSITION
       The order is affirmed.



                                           WILEY, J.
We concur:



             STRATTON, Acting P. J.        OHTA, J.*


*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 3